Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application has the effective filing date of 06/22/2007 to app. 11/821150 or US 10,178,962.
Status of Claims
Claims 1-3 are pending; claims 1-2 are un-amended, and claim 3 is newly added.
 Response to Amendment
The Obviousness-type double patenting rejection is withdrawn in view of the Terminal Disclaimer approved on 11/04/2020.
With regard to the 35 USC 112(f) interpretation, the interpretations are withdrawn in view of the Applicant’s comments.
Regarding the 35 USC 101 rejection, the applicant’s arguments are addressed below: 
Remarks pgs. 5-8:

    PNG
    media_image1.png
    85
    661
    media_image1.png
    Greyscale
 
The Applicant pointed to Alice and Bilski to support his rationale, and stated that the claims are directed to an electronic (device) and refers to the structures: “wearable housing”, “activity monitor” and “memory device” as evidence, and stated that the Examiner’s position is inconsistent with the Office’s 2019 revised guidelines.
The Examiner respectfully disagrees. The recitation of physical structure(s) do not automatically qualify an apparatus eligible under the 101 guidelines. In the Non-final office action, the Examiner had clearly identified italicized portions of claims 1-2 which fall under bolded underlined portions directed to additional elements under the 2a prong (2) consideration, 
With regard to abstract idea-mental processes grouping, both claims 1 and 2 are directed to obtaining activity data using a wearable device, and comparing activity data to a threshold level calculated from (i) user’s characteristic and (ii) calibration data obtained while the user wears the wearable device. These steps can be wholly performed in a person’s mind via mental and manual steps. Such as visually observing how far a person runs in a predetermined time, and then comparing the results to a threshold level based on age/gender and fitness level standards. The so-called calibration data is a normalizing step which can be done by visually observing the person’s physical appearance and/or general fitness level, and comparing the person’s activity performance to threshold level(s) for populations with similar physical appearance and/or general fitness level. Similar rationale was discussed in the 101 rejection in the Non-final office action. 
To support the Examiner’s rationale, the Applicant is referred to Example 45: Controller for Injection Mold1. In this example, claim 1 recites structures such as a controller, but the steps performed still fall under mental processes and mathematical calculations. The recitation of the controller is merely a tool to perform the otherwise mental process.  This rationale is applied to the current claims, in which the recited processor in claims 1 and 2, is recognizes by the Examiner as a tool for performing the recited mental process.

Remarks pg. 9:

    PNG
    media_image2.png
    237
    686
    media_image2.png
    Greyscale

The Examiner respectfully disagrees.
With regard to the “practical integration” integration consideration under step 2(a) prong 2; it has been established that a practical integration includes a medical treatment step such as noted in Classen Immunotherapies Inc. v. Biogen IDEC 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011), improvements to the functioning of a computer (MPEP 2106.05(a)), or applying the judicial exception with a particular machine (MPEP 2106.05(b)). This is not the case in the current claims, because there is no treatment step or process. In fact, the only output step is to display the result of a comparing activity information to a threshold level, which is an insignificant post-solution activity under MPEP 2106.05(g). The claims do not involve improvement to the functioning of a computer or a technical field under MPEP 2106.05(a).  Furthermore, the claims also do not require the use of a particular machine, because the recited structures: wearable housing, processor, activity monitor, memory, and output device are all conventional structures; this will be further addressed in Step 2B response below.
The recitation of the additional elements identified in bolded underlined portions, i.e. wearable housing, activity monitor, memory, processor and output device, fail to integrate the mental processes into a practical application because the "wearable housing” merely provides housing for the other recited structures and generally links the use of the judicial exception to the 
As for the determination of “threshold levels” based on user characteristic and calibration data; as discussed earlier, this can be done by visual observation of the person’s age/gender and over-all fitness levels; and/or based on established health and medical guidelines for determining maximum or minimum values.
Thus, considered as a whole, the additional elements and the combination of elements fail to transform the judicial exception into a practical integration. 

Remarks pg. 9

    PNG
    media_image3.png
    141
    652
    media_image3.png
    Greyscale

The Examiner respectfully disagrees. 
With regard to the Step 2B analysis, the Examiner followed the Berkheimer guideline and provided ample examples to demonstrate that when considered as a whole, the recited judicial exception and the additional elements do not meet the significantly more requirement. Currently, the recited “wearable housing” and the “activity monitor” are both conventional and non-specific devices, which are well known in the art of wearable activity monitors. The Applicant is kindly referred to the Non-final office action pg. 12-14, and to review the cited references that teach 
In view of the above reasons, the 35 USC 101 rejection is maintained because the Applicants arguments are not persuasive. The Applicant is invited to schedule an interview with the Examiner to discuss ways to overcome this rejection. 

With regard to the 35 USC 102 rejection based on Teller et al. US 2004/0133081, the Applicant argues the following: 
Remarks pg.7:

    PNG
    media_image4.png
    113
    658
    media_image4.png
    Greyscale

This argument is non-commensurate with the scope of the claim. Claim 1 does not recite a “due date” associated with a user relative to determining a threshold level. There is no mentioning of a “due date” in any of the recited claims. 
The Examiner also notes that the term “activity” is not specified in the claim, this term in interpreted to encompass all forms of activity that can be measured by an “activity monitor” as recited in the claim, including: physical activity/exercise, sleep activity, eating activity, etc. 

Remarks, pg. 11:  

    PNG
    media_image5.png
    208
    655
    media_image5.png
    Greyscale

The Examiner respectfully disagrees. 
Firstly, it appears to the Examiner that this argument misses the mark, because the Applicant implied that a “threshold level” is not a number as described in the Teller reference; but did not bother to explain what a “threshold level” for an output is. The Examiner believes this is a misinterpretation, because the Applicant’s own Drawings Fig. 5A shows an activity threshold graph 500, which correlates activity level (x-axis: 0-1.25) to number of days (y-axis: 0-280). Furthermore, the corresponding discussion in the Specification [0041-0047] also provides that a threshold level is, in fact, a number, that correlates the activity level (0-1.25) and number of days (0-280). However, since the context of claim 1 is not related to an expected due date of a user as discussed the Specification or as alleged in the Applicant’s argument; therefore, the limitation “threshold level” as related to a user’s activity according to claim 1 line 9, is any type of numeric value that can be used for comparison with activity information/data; wherein “activity” data is any type of activity since this is not specified in the claim. 
Secondly, with regard to the argued “activity” output information, the claim actually recites “compare information related to the activity of the user with at least one threshold” (emphasis added). The term ‘information related to the activity’ is broad, and thus, is interpreted as any information that is related to any form of activity measured by an activity monitor. Therefore under BRI, calories burned/expenditure, satisfies the limitation “information related to 
More specifically, the cited reference Teller discloses a wearable activity monitoring device, which comprises an accelerometer (Fig.2: sensors 12: e.g. activity level sensors, accelerometers; or Fig.20: 495,550 or Fig.27:905), for acquiring activity information of a user. With regard to the limitation “threshold level”, the Examiner interpreted Teller’s ‘target level of calories burned/expenditure’ as “threshold level” in the claim. (See Non-Final Office Action pg. 15). This interpretation is proper under the BRI of “compare information related to the activity of the user with at least threshold level” recited in claim 1, line 8-9. Because in the Teller reference, the user’s activity data is analyzed and used to determine the user’s value of calories burned/expenditure according to [0140]; wherein the calories burned/expenditure is “information related to the activity of the user”. (The Examiner notes that (caloric/energy) expenditure and calories burned are analogous terms in the art.) Then, the user’s own calories burned/expenditure value, i.e. “information related to the activity of the user”, is then compared with the established “threshold level” of target value of minimum calories burned/expenditure, in order to receive feedback as to whether fitness goal are met or if the user needs to perform more activities to achieve fitness goals. See Teller: Table 2 which states that “calories burned” is evaluated using HR, pulse, respiration, heat flow, activity and oxygen consumption; accordingly, “calories burned” is based on the user’s measured activity output. Also see Teller [0105-0107] with regard to determination of daily activity level compared with target calories burned threshold levels; [0119:4th sentence] “Activity Level category summary 156b displays daily target and actual calories burned”; and also see [0140: last sentence] “Feedback may include, for example, 
In view of the above, the Applicant’s argument is not persuasive because there is no clear explanation as to why Teller’s target level of calories burned fails to meet “threshold level” for activity data as recited in the claim.

Remarks pg. 12

    PNG
    media_image6.png
    233
    667
    media_image6.png
    Greyscale

The Examiner respectfully disagrees.
With regard to “calibration information”, claim 1 lines 11 requires calibration information to be associated with the user, and determined based on data acquired from monitoring a predetermined activity of the user while wearing the claimed wearable electronic device. Teller [0212] discusses the wearable monitoring device calibrating itself to the user of the device during a calibration period where the user performs known tasks. This way, the monitoring device is calibrated to correctly determine calories burned/expenditure based on the user’s measured activities. As a result the “threshold level” i.e. target level of calories 
In addition, [0212: middle of paragraph] also states “The subsystem for obtaining energy expenditure may also be calibrated against gold standard data from, for example, a VO2 machine.” In here, Teller states the energy expenditure, analogous to calories burned, is calibrated against standard data, to personalize to the user of the wearable device. 
Still further, with regard to caloric expenditure targets, interpreted as “threshold level” in the claim, Teller [0210] states “In addition, as I/O device learns, adjusts or calibrates, it may also modify the goals of the user and the program he or she is following.” This statement further supports the Examiner’s rationale that goals, e.g. target calorie burned/expenditure, is modified based calibration of the device; which is sufficient to meet the limitation “threshold level being dependent on… (ii) calibration information associated with the user….”
The Examiner reiterates, Teller’s calories burned/expenditure is interpreted as “information related to the activity” in the claim, and target levels (of calories burned/expenditure) is interpreted as “threshold level” in the claim. 
In view of the above, the Applicant argument is not persuasive. The Examiner notes that the Applicant did not argue the limitation determining “threshold level” based on (i) user characteristic. 
The Applicant did not separately argue claim 2, and relied on the same points discussed to claim 1 above. As such, the 35 USC 102 rejections based on reference Teller is maintained in view of the reasons discussed here.  
Note to Applicant Regarding Claim Interpretation 
The “activity monitor” is interpreted as any electro-mechanical or electrical device that detects physical activity/exercise data, including pedometer, accelerometer, etc. Interpretation according to Specification [0028].
The limitation “user characteristics” includes user demographic information, e.g. age, sex, weight, height, etc. and also user health/fitness information, e.g. fitness level, medical history, etc. Interpretation based on Specification [0042].
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter: an abstract idea, specifically to mental processes, without significantly more.
The framework for establishing a prima facie case of lack of subject matter eligibility requires that the Examiner determine: (1) Does the claim fall within the four categories of patent eligible subject matter; (2a) prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon and (2a) prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application; and (2b) Does the claim recite additional elements that amount of significantly more than the judicial exception. 	
Under Step (1): Independent claims 1 and 2 each disclose a wearable electronic device; and thus, these independent claim both fall under one of the four patent eligible categories. 
To Step 2(a) prong 1: 
Claim 1 recites:
1. A wearable electronic device, comprising: 
a housing; 
an activity monitor configured to monitor activity of a user of said wearable electronic device; 
a memory device configured to store information related to the activity of the user; 
a processor operatively connected to said activity monitor and said memory device, said processor being configured to compare information related to the activity of the user with at least one threshold level, wherein the processor is configured to determine the at least one threshold level being dependent on (i) a user characteristic pertaining to the user, and (ii) calibration information associated with the user, the calibration information being determined based on data acquired from monitoring a predetermined activity of the user while wearing said wearable electronic device; and 
an output device operatively connected to said processor, said output device being configured to output at least activity output information for the user of said wearable electronic device, the activity output information being based at least in part on the comparing of the information related to the activity of the user with the at least one threshold level, 
wherein at least said processor and said memory device are included within said housing, and 
wherein said housing, said activity monitor and said output device of said wearable electronic device are wearable.

Claim 1, is directed to a wearable device, having an activity monitor, memory, processor and output, which is adapted for monitoring a user’s activity for comparison with a threshold based on calibration and user characteristics. This claim, under the broadest reasonable interpretation, recite a judicial exception: an abstract idea under the grouping of mental processes. Specifically, the italicized portions above, recites aspects of acquiring activity data, storing the activity data, determining an (activity) threshold based on user characteristic (e.g. weight, health, age, fitness level etc.) and calibration information (i.e. baseline set under predefined conditions), and comparing the user’s monitored activity to said threshold. These steps can all be performed in a person’s mind via a series of mental steps or using pen and paper. For instance, a person would be able to observe a subject to determine user characteristic (e.g. age, weight, gender) and then ask the subject to set a calibration baseline (under predefined italicized limitations in claim 1 are directed to the abstract idea grouping of mental processes because these steps can be reasonably performed in a human’s mind via a series of observations, evaluation, judgment and opinions.
Claim 2 recites: 
2. A wearable electronic device, comprising: 
a housing that is wearable; 
an activity monitor configured to acquire activity data pertaining to activity of a user of said wearable electronic device; 
a memory device configured to store the activity data;  
Docket No.: IPVDP008C125 Patent Applicationa processor operatively connected to said activity monitor and said memory device, said processor being configured to produce activity information based on the activity data and at least one threshold level, the at least one threshold level being dependent on at least one user characteristic pertaining to the user; and 
an output device operatively connected to said processor, said output device being configured to output the activity information, 
wherein said activity monitor, said memory device, said processor and said output device of said wearable electronic device are provided within said housing which is wearable, and
 wherein said processor determines the at least one threshold level to be used for comparison with the activity data further dependent on calibration information associated with the user, the calibration information being determined based on data acquired from monitoring an activity of the user while wearing said wearable electronic device.

Claim 2, is directed to a wearable device that comprises a wearable housing, memory, activity monitory, output device, and a processor which calculates a threshold based on calibration data and user characteristics, for comparison with the acquired activity data. This mental processes. Specifically, the italicized portions above, are directed to steps that can be wholly performed in a person’s mind using a series of observations, evaluation, judgment and opinion, similar to the rationale discussed in claim 1. 
Under Step 2(a) prong 2: The Court defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. An example of a practical integration of a medical treatment step has been noted in Classen Immunotherapies Inc. v. Biogen IDEC 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011), in which the claimed treatment step (e.g. immunization step) is meaningful as the particular immunization schedule lowers immunization risk.
First, the judicial exception of the independent claims 1 and 2 are not integrated into a practical application because neither of the claims discloses an actual treatment step under MPEP 2106.05(e). Each of claims 1 and 2 recites an output device that displays activity information and/or the comparison of activity information to a threshold. However, mere display of information is not a practical integration, as this is neither a diagnosis of a condition nor a treatment to a particular disease; displaying a comparison result is regarded as insignificant extra-solution activity under MPEP 2106.05(g).  
Second, for independent claims 1 and 2, the bolded and underlined limitations recite additional elements, i.e. wearable housing, activity monitor, memory, processor and output device; but these additional elements alone and in combination also do not integrate the judicial 
Under MPEP 2106.05(g), wearing a housing containing an activity monitor to acquire an activity data is considered an insignificant data gathering step. Similarly, an output device to output data, which is considered an insignificant extra-solution activity. These elements are neither improved nor transformed. 
Under MPEP 2106.05(f), using the a generic processor to determine a threshold (which amounts to no more than reading threshold values from a chart containing target exercise amount by demographic), and to compare acquired activity data to said threshold; under the broadest reasonable interpretation is no more than mere instruction to implement an abstract idea on a generic computer. This also fails to integrate the judicial exception into a practical application. There is no improvement to the functioning of the recited computer or to any other technology or technical field, since the recited processor is a generic computer implementing simple instructions stored on a generic memory to carry out analysis steps previously known in the field.  
Dependent claim 3 further recites the structure: accelerometer, but this feature still fails to transform the judicial exception into a practical application. This is because the accelerometer is a conventional activity monitor, and is used as part of the insignificant pre-solution data gathering step.
Under Step 2b: Claims 1-3 do not include additional elements, or combination of elements that are sufficient to amount to significantly more than the judicial exception. 
To claim 1-3, the bolded and underlined limitations reciting the additional elements are regarded as insignificant extra-solution activity under step 2A-step 2, i.e. wearable housing, comprising the activity monitor (i.e. accelerometer), memory, processor and output device. significantly more consideration. These elements, when considered alone and in combination is simply appending well-understood, routine, conventional activities previously known in the industry at a high level of generosity, to the judicial exception; see MPEP 2106.05(d).
Under the Berkheimer guidance, the following reference sets the standard for well-understood, routine and conventional for using a wearable device having an activity sensor, memory, processor and output device:
Teller et al. US 2004/0133081 A1 discloses a wearable armband device (Figs. 12-19) having a plethora of sensor for monitoring physical activity/exercise including accelerometer and heart rate, and a processor and memory which determines baselines/threshold/target values of exercise parameters to determine whether the monitor user has met exercise target or threshold values (Fig.7 activity comparisons). Calibration to determine user specific target values are discussed in [0212].
Mault et al. US 2003/0208113 A1, see Figs. 1 and 2 illustrates a wearable system which detects activity data and providing exercise information to the monitored user. The device comprises a processor, memory and output components for activity monitoring related to weight loss target/threshold values. Calibration is done to determine accurate calorie expenditure values.
Kovacs US 2007/0208233 A1 discloses a wearable accelerometer monitoring device (Figs. 1A-1C
Matsumura et al. US 2006/0020174 A1 discloses a portable physical activity measuring system that detects body motion for comparison with known thresholds for different metabolic exercise zones. The device comprises a memory, processor and output; see Figs. 1 and 3.
Chen US 2005/0148827 A1, Figs. 1-3 illustrates a wearable exercise monitoring system that comprises activity sensor, memory, processor and output device. The system is adapted caloric expenditure determination based on a user’s calibrated metabolic and exercise data (Fig.4). 
Under the Berkheimer guidance, the following reference sets the standard for well-understood, routine and conventional for charts/tables containing target exercise heart rates, and or target exercise amounts, by age, gender and other demographics. These charts are interpreted by the Examiner as “threshold levels” in the claim:
Blair et al. “The evolution of physical activity recommendations; how much is enough?” American Society for Clinical Nutrition 2004:79 (suppl.): 913S-920S see Table 1 and Table 3 which provides recommended weekly exercise amounts for women and men from 1975-2000. Thus, it is evident that a standardized recommended (threshold) amount of exercise has been known in the field.
“Your Guide to Physical Activity and Your Heart” US Department of Health and Human Services
Tanake et al. “Age-Predicted Maximal Heart Rate” Journal of the American College of Cardiology Vol.37, No. 1, 2001 January 2001:153-6. See pg. 155 right column, the first chart clearly illustrates recommended maximal heart rate based on age.
Accordingly, claims 1-3, when viewed as a whole, are directed to the judicial exception of abstract idea- mental processes, without significantly more. 
Claims 1-3 are rejected under 35 USC 101 for patent-ineligible subject matter.

(All the references mentioned in this section were previously cited in the Non-final office action dated 08/04/2020.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3 are rejected under 35 U.S.C. 102(b) as being anticipated by Teller et al. US 2004/0133081 A1 (hereinafter “Teller”, previously cited).
Regarding claim 1, Teller discloses a wearable electronic device (Fig. 2: sensor 10, having the exterior appearance of a wearable armband as shown in Figs. 12-19 and 22-26), comprising: 
a housing (armband housing as shown in Figs. 12-19 or alternately in Figs. 22-26; see [0121: 1st sentence]); 
activity monitor (Fig.2:sensors 12: e.g. activity level sensors, accelerometers; or Fig.20: 495,550 or Fig.27:905) configured to monitor activity of a user of said wearable electronic device (see Table 2, “Activity” and  “calories burned” are both activity data to quantify the amount of physical activity performed by the monitored person; also see [0105]); 
a memory device (Fig.2:memory 22, or Fig.20:610,615, or Fig.27:1040) configured to store information related to the activity of the user ([0077: 1st-2nd sentences] all sensor data are stored in memory 22); 
a processor (Fig.2:microprocessor 20, or Fig.20:490 or Fig.27:900) operatively connected to said activity monitor and said memory device ([0075] and see Figs.2, 20 or 27), said processor being configured to compare information related to the activity (calories burned/expenditure) of the user with at least one threshold level ([0140: last sentence] “Feedback may include, for example, celebratory, cautionary and other threshold or event driven messages, such as when a wearer reached a level of calories burned during a workout.” The target level (of calories burned/expenditure) is interpreted as “threshold level” in the claim, and sensor 10 provides feedback of acquired physical activity compared with the set calories burned/expenditure targets/thresholds), wherein the processor is configured to determine the at least one threshold level (calories burned/expenditure) being dependent on (i) a user characteristic pertaining to the user ([0106:2nd sentence] target/threshold exercise amount or calories burned information are set based on the user’s sex age, height and/or weight), and (ii) calibration information associated with the user, the calibration information being determined based on data acquired from monitoring a predetermined activity of the user while wearing said wearable electronic device ([0212: first 4 sentences] sensor calibration to ensure accurate of calculation of calories burned/energy expenditure by asking the user to perform set tasks, e.g. walking for 10 minutes; also see [0210] with regard to modifying targets/goal values based on calibration to the specific user); and 
an output device (Fig.2: I/O 24; or Figs.20:475, or Fig. 27:1025) operatively connected to said processor ([0084]) said output device being configured to output at least activity output information (activity level, and/or calories burned/expenditure) for the user of said wearable electronic device, the activity output information being based at least in part on the comparing of the information related to the activity of the user with the at least one threshold level ([0084: last sentence] providing feedback when a target/threshold level of calories burned during a workout has been achieved; also see [0104: last sentence]. Also see possible output information shown in Figs. 43A-43C with regard to daily activity compared with daily target/thresholds), 
wherein at least said processor and said memory device are included within said housing (see Figs. 2, 20 and 27, all of these embodiments of the wearable armband has within the housing the microprocessor and the memory), and 
wherein said housing, said activity monitor and said output device of said wearable electronic device are wearable (sensor 10 as an armband 400/900 as shown in Figs. 12-19 and 22-26 are wearable on the arm, see[0121:1st sentence]. Figs. 20 and 27 both show that armband 400/900 comprises activity monitors 495/550/905 and LEDs 475/1025 within its wearable armband housing).

Regarding claim 2, Teller discloses a wearable electronic device (Fig. 2: sensor 10, having the exterior appearance of a wearable armband as shown in Figs. 12-19 and 22-26), comprising: 
housing that is wearable (armband housing as shown in Figs. 12-19 or alternately in Figs. 22-26; see [0121: 1st sentence]); 
an activity monitor (Fig.2:sensors 12: e.g. activity level sensors, accelerometers; or Fig.20: 495,550 or Fig.27:905) configured to acquire activity data pertaining to activity of a user of said wearable electronic device (see Table 2, “Activity” and  “calories burned” are both activity data to quantify the amount of physical activity performed by the monitored person; also see [0105]); 
a memory device (Fig.2:memory 22, or Fig.20:610,615, or Fig.27:1040) configured to store the activity data ([0077: 1st-2nd sentences] all sensor data are stored in memory 22);  
Docket No.: IPVDP008C125 Patent Applicationa processor (Fig.2: microprocessor 20, or Fig.20:490 or Fig.27:900) operatively connected to said activity monitor and said memory device ([0075] and see Figs.2, 20 or 27), said processor being configured to produce activity information (activity level, and calories burned/expenditure) based on the activity data and at least one threshold level ([0140: last sentence] “Feedback may include, for example, celebratory, cautionary and other threshold or event driven messages, such as when a wearer reached a level of calories burned during a workout” The target level of calories burned/expenditure is interpreted as “threshold level” in the claim, and sensor 10 provides feedback of acquired physical activity compared with the set calories burned/expenditure targets/threshold), the at least one threshold level (calories burned/expenditure) being dependent on at least one user characteristic pertaining to the user ([0106:2nd sentence] target/threshold exercise amount or calories burned information are set based on the user’s sex age, height and/or weight); and 
an output device (Fig.2: I/O 24; or Figs.20:475, or Fig. 27:1025) operatively connected to said processor ([0084]), said output device being configured to output the activity information [0084: last sentence] and [0104: last sentence] providing feedback when a target/threshold level of calories burned during a workout has been achieved. Also see possible output information shown in Figs. 43A-43C with regard to daily activity compared with daily target/thresholds), 
wherein said activity monitor, said memory device, said processor and said output device of said wearable electronic device are provided within said housing which is wearable (see Figs. 2, 20 and 27, all of these embodiments of the wearable armband has within the housing the microprocessor, memory, the activity monitor and the output devices discussed above), and
 	wherein said processor determines the at least one threshold level to be used for comparison with the activity data further dependent on calibration information associated with the user, the calibration information being determined based on data acquired from monitoring an activity of the user while wearing said wearable electronic device ([0212: first 4 sentences] sensor calibration to ensure accurate of calculation of calories burned/energy expenditure by asking the user to perform set tasks, e.g. walking for 10 minutes).

Regarding claim 3, Teller discloses a wearable electronic device as recited in claim 2, wherein said activity monitor comprises an accelerometer. (See [0099: last sentence] accelerometer to detect body moments and motion data, from which physical activity and sleep patterns can be implied. Also see [0105] with regard to using accelerometer to specifically monitor activity level, and calories burned/expenditure.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/SHIRLEY X JIAN/            Examiner, Art Unit 3792                  
                                                                                                                                                                          	March 11, 2021